Case 1:19-cv-03556-RCL Document 2-2 Filed 11/26/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ROY WILMOTH, JR., ef al.,
Plaintiffs,
v.
ALEX AZAR, in his capacity as Secretary of | Case No.
the United States Department of Health and

Human Services,

Defendant.

 

 

DECLARATION OF JAMES C. PISTORINO

I, James C. Pistorino, declare as follows:

1, I am over the age of eighteen and competent to testify on the matters stated in this
declaration.
2. I am an attorney with the law firm of Parrish Law Offices and have been a

member of the bars of Texas and California and in good standing since 1996 and 2003,
respectively.

3. I am filing this declaration in support of Plaintiffs’ Motion for Summary
Judgment.

4, A true and correct copy of the December 13, 2018 Office of Medicare Hearings
and Appeals’ Decision in Appeal No. 1-7835293187 for Beneficiary Mr. Wilmoth is attached
hereto as Exhibit A.

5. A true and correct copy of Mr. Wilmoth’s Prehearing Brief dated April 13, 2019
in Appeal No. 1-8363484331 is attached hereto as Exhibit B.

6. A true and correct copy of the April 25, 2019 Office of Medicare Hearings and
Case 1:19-cv-03556-RCL Document 2-2 Filed 11/26/19 Page 2 of 3

Appeals’ Decision in Appeal No. 1-8236683474 for Beneficiary Mr. Wilmoth is attached hereto
as Exhibit C.

7. A true and correct copy of the May 7, 2019 Office of Medicare Hearings and
Appeals’ Decision in Appeal No. 1-8363484331 for Beneficiary Mr. Wilmoth is attached hereto
as Exhibit D

8. A true and correct copy of Mr. Wilmoth’s MAC Appeal dated June 5, 2019 is
attached hereto as Exhibit E.

9. A true and correct copy of the July 2, 2019 Office of Medicare Hearings and
Appeals’ Decision in Appeal No. 1-8415320334 for Beneficiary Mr. Wilmoth is attached hereto
as Exhibit F.

10.__— A true and correct copy of the October 17, 2019 Office of Medicare Hearings and
Appeals’ Decision in Appeal No. 1-8736200501 for Beneficiary Mr. Wilmoth is attached hereto
as Exhibit G.

11. ‘A true and correct copy of the November 7, 2018 Office of Medicare Hearings
and Appeals’ Decision in Appeal No. 1-7835229465 for Beneficiary Mrs. Piekanski is attached
hereto as Exhibit H.

12. A true and correct copy of Mrs. Piekanski’s Prehearing Brief dated November 29,
2018 in Appeal No. 1-8071086400 is attached hereto as Exhibit I.

13. A true and correct copy of the January 18, 2019 Office of Medicare Hearings and
Appeals’ Decision in Appeal No. 1-8071086400 for Beneficiary Mrs. Piekanski is attached
hereto as Exhibit J.

14. A true and correct copy of Mrs. Piekanski’s MAC Appeal dated February 1, 2019

is attached hereto as Exhibit K.
Case 1:19-cv-03556-RCL Document 2-2 Filed 11/26/19 Page 3 of 3

15. A true and correct copy of the June 4, 2019 Office of Medicare Hearings and
Appeals’ Decision in Appeal No. 1-8415573880 of Mrs. Piekanski is attached hereto as Exhibit
L.

16. A true and correct copy of the September 13, 2019 Office of Medicare Hearings
and Appeals’ Decision in Appeal No. 1-8637781229 of Mrs. Piekanski is attached hereto as
Exhibit M.

17. A true and correct copy of the June 3, 2019 Office of Medicare Hearings and
Appeals’ Decision in Appeal No. 1-813649506 of Mr. Banks is attached hereto as Exhibit N.

18. A true and correct copy of the June 6, 2019 Office of Medicare Hearings and
Appeals’ Decision in Multiple Appeals Nos. 1-8498071113, 1-8428973391, 1-8501252025 of
Mr. Banks is attached hereto as Exhibit O.

19. ‘A true and correct copy of Mr. Banks’s MAC Appeal dated July 8, 2019 is
attached hereto as Exhibit P.

I solemnly swear or affirm under the penalties of perjury that the contents of the
foregoing paper are true and correct to the best of my knowledge, information, and belief.

Executed on November 25, 2019 in Menlo Park, California.

LiL

Jamés-& Pistorino
